Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 14-CT-279


                         REYNARD EAGLIN, APPELLANT,

                                       V.

                       DISTRICT OF COLUMBIA, APPELLEE.


                         Appeal from the Superior Court
                           of the District of Columbia
                                (CTF-18479-13)

                      (Hon. Robert I. Richter, Trial Judge)

(Submitted May 7, 2015                                 Decided August 27, 2015)

      Cameron Robinson and Kenneth M. Robinson were on the brief for
appellant.

      Eugene A. Adams, Interim Attorney General, Todd S. Kim, Solicitor General,
Rosalyn C. Groce, Deputy Solicitor General, and Janice Y. Sheppard, Assistant
Attorney General, were on the brief for appellee.


      Before GLICKMAN and EASTERLY, Associate Judges, and RUIZ, Senior Judge.
                                         2

      EASTERLY, Associate Judge: Reynard Eaglin appeals his enhanced sentence

for driving under the influence (“DUI”).1 As recently amended, the District’s DUI

sentencing enhancement statute requires the imposition of a mandatory-minimum

sentence of at least ten days in jail for an individual convicted of DUI who has a

qualifying “prior offense.”2 The statute also now defines the previously undefined

term “prior offense”; it is “any guilty plea or verdict . . . for an offense under

District law or a disposition in another jurisdiction for a substantially similar

offense . . . [but] does not include an offense where the later of any term of

incarceration, supervised release, parole, or probation ceased or expired more than

15 years before the arrest on the current offense.”3 The question in this case is

whether Mr. Eaglin has such a “disposition,” and thus a prior offense, where he

pled guilty to a DUI offense in Maryland in 2007, received probation before

judgment which he served without incident, and thus avoided a DUI conviction.

We conclude that Mr. Eaglin does have a qualifying prior offense justifying an

enhanced sentence for his D.C. DUI conviction, and thus we affirm.




      1
          D.C. Code § 50-2206.11 (2014 Repl.).
      2
          D.C. Code § 50-2206.13 (b)-(d) (2014 Repl.).
      3
          D.C. Code § 50-2206.01 (17) (2014 Repl.) (emphasis added).
                                         3

                       I.    Facts and Procedural History



      In October 2013 the government charged Mr. Eaglin with DUI, Operating a

Vehicle While Impaired (“OWI”), and Reckless Driving.4            The government

subsequently filed enhancement papers under D.C. Code § 50-2206.13 asserting

that Mr. Eaglin had a qualifying prior offense from Maryland justifying an

enhanced sentence upon conviction for DUI and OWI.5           Mr. Eaglin filed an

opposition asserting that he did not have a qualifying offense. He explained that

although he had been charged with “a DUI in Maryland”6 in 2007, he had received

probation before judgment.7 Accordingly, Mr. Eaglin asserted that “[t]he prior


      4
          D.C. Code §§ 50-2206.11, 50-2206.14 (2012 Repl.), 50-2201.04 (b) (2014
Repl.).
      5
        The government never filed any court records from Maryland or provided
any other documentation of this prior offense, but, as discussed below, Mr. Eaglin
conceded the relevant facts.
      6
         Mr. Eaglin did not specify the code provision, but he has never contested
that he was charged under Md. Code Ann., Transp. § 21-902, which broadly
prohibits “[d]riving while under the influence or impairment of alcohol or drugs”
in Maryland.
      7
          Maryland courts may sentence people who have committed a “driving
while under the influence” offense to “probation without judgment,” so long as
they have not been convicted of such an offense or resolved such a charge with
probation before judgment in the last ten years. Md. Code Ann., Transp. §§ 6-220
(b)(1),(d)(1) (2013 Supp.). A defendant must “plead[] guilty or nolo contendere or
[be] found guilty of a crime,” and then a court will “stay the entering of judgment,
defer further proceedings, and place the defendant on probation.” Md. Code Ann.,
Transp. § 6-220 (b)(1). Once the defendant successfully finishes probation, the
                                                                       (continued…)
                                         4

case/offense in Maryland was NOT a conviction,” and further asserted that “[t]here

was never an admission nor determination of guilt.”



      The parties subsequently supplemented their pleadings, and the trial court

held a hearing.      At that proceeding, the government represented without

contradiction that there was no “dispute here, that, in this case [in Maryland], the

defendant did plead guilty,” and defense counsel likewise admitted that Mr. Eaglin

had “pled guilty,” though counsel continued to maintain that the disposition of

probation before judgment meant that “this would not be held against him, that it

would be expugnable, that . . . this would have no effect on him in the future.” The

trial court rejected this argument and ruled that Mr. Eaglin’s Maryland guilty plea

constituted a “disposition” under the enhancement statute. Mr. Eaglin pled guilty

to DUI under D.C. Code § 50-2206.11, and the trial court sentenced Mr. Eaglin to

ninety days in jail with all but ten suspended, one year of probation, and payment

of $100 to the Victims of Violent Crime Fund. The court stayed this sentence

pending appeal.



(…continued)
court will “discharge” him or her from probation. Md. Code § 6-220 (g). This
discharge equates to the “final disposition” of the case and “is not a conviction for
the purpose of any disqualification or disability imposed by law because of
conviction of a crime.” Id.
                                         5

                                 II.     Analysis



      Whether Mr. Eaglin was properly sentenced hinges on how we interpret the

language of the DUI sentencing enhancement statute. We review such questions of

statutory interpretation de novo. District of Columbia v. Reid, 104 A.3d 859, 866

(D.C. 2014).



      As a general rule, “the intent of the lawmaker is to be found in the language

that he [or she] has used.” Peoples Drug Stores, Inc. v. District of Columbia, 470
A.2d 751, 753 (D.C. 1983) (en banc) (quoting Varela v. Hi-Lo Powered Stirrups,

Inc., 424 A.2d 61, 64 (D.C. 1980) (en banc)).       “[W]e must first look at the

language of the statute by itself to see if the language is plain and admits of no

more than one meaning.” Id. (quoting Davis v. United States, 397 A.2d 951, 956

(D.C. 1979)).    “[I]f the plain meaning of statutory language is clear and

unambiguous and will not produce an absurd result, we will look no further.”

Smith v. United States, 68 A.3d 729, 735 (D.C. 2013) (quoting Hood v. United

States, 28 A.3d 553, 559 (D.C. 2011)).
                                          6

      With the passage of the Comprehensive Impaired Driving and Alcohol

Testing Program Amendment Act of 2012,8 the Council of the District of

Columbia revised its enhanced sentencing scheme for any individual convicted of a

DUI with a “prior offense,” and imposed a mandatory minimum requirement of jail

time of at least ten days. D.C. Code § 50-2206.13 (b)-(d). The Council also added

a definition for “prior offense.” Under the statute, a “prior offense” is “any guilty

plea or verdict . . . for an offense under District law or a disposition in another

jurisdiction for a substantially similar offense” but excludes “an offense where the

later of any term of incarceration, supervised release, parole, or probation ceased or

expired more than 15 years before the arrest on the current offense.” D.C. Code §

50-2206.01 (17).     Because the government identified a 2007 Maryland DUI

offense as Mr. Eaglin’s qualifying “prior offense,” we begin our analysis by

examining the definitional language that applies to out-of-state conduct:

“disposition in another jurisdiction for a substantially similar offense.” Id. Mr.

Eaglin has never argued that his Maryland DUI offense was too old or not

“substantially similar” to a D.C. DUI. Thus, the only question is whether his




      8
            Comprehensive Impaired Driving and Alcohol Testing Program
Amendment Act of 2012, D.C. Law 19-266, 59 D.C. Reg. 12957 (2013)
(hereinafter “D.C. Law 19-266”).
                                          7

Maryland DUI offense resulted in a “disposition” triggering the D.C. DUI

enhancement statute.



      “Disposition” is not a statutorily defined term and, taken out of context, it is

ambiguous. Disposition has a number of meanings. It is broadly understood to

mean any final resolution of a case,9 which could include not only a conviction but

also a decision not to prosecute or an acquittal. Reading statutory terms out of

context is not a favored method of statutory interpretation, however. Instead,

“[s]tatutory interpretation is a holistic endeavor, and, at a minimum, must account

for a statute’s full text, language as well as punctuation, structure, and subject

matter.” Baltimore v. District of Columbia, 10 A.3d 1141, 1146 (D.C. 2011)

(citing Cook v. Edgewood Mgmt. Corp., 825 A.2d 939, 946 (D.C. 2003)); accord

United States v. Deal, 508 U.S. 129, 132 (1993) (reaffirming the “fundamental

principle of statutory construction (and, indeed, of language itself) that the

meaning of a word cannot be determined in isolation, but must be drawn from the

context in which it is used”). Reading “disposition” in the context of the definition

of “prior offense” as a whole, we conclude its meaning is clear.




      9
           Disposition, BLACK’S LAW DICTIONARY (10th ed. 2014) (defining
“disposition” as a “final settlement or determination”).
                                           8

      Before D.C. Code § 50-2206.01 (17) addresses what constitutes a prior

offense when incurred in a different jurisdiction, it defines a prior offense incurred

in the District as “any guilty plea or verdict . . . for an offense under District law.”

This language indicates the legislature’s intent to target recidivists whose guilty,

and highly dangerous, conduct has been admitted or proven, regardless of the

consequences faced or punishment subsequently imposed. Indeed, keying “prior

offense” to a guilty plea or verdict signals that the Council wanted recidivists to

receive enhanced penalties even if they had not yet been sentenced for the other

charge or received a final judgment.10



      We acknowledge that the Council selected a different word, “disposition,” to

refer to prior offenses incurred in other jurisdictions; it did not simply define prior

offense as “any guilty plea or verdict . . . for an offense under District [or other


      10
           The Preamble to the Comprehensive Impaired Driving and Alcohol
Testing Program Amendment Act of 2012 lists as a prefatory purpose the desire
punish more severely “people . . . who have prior impaired driving convictions.”
Preamble, D.C. Law 19-266 (emphasis added). But we rely on the definitional
language the Council actually chose for “prior offender” as the more precise
indicator of its intent because, as noted above, “[t]he primary and general rule of
statutory construction is that the intent of the lawmaker is to be found in the
language that he has used.” Peoples Drug Stores, Inc., 470 A.2d at 753. See also
H.J. Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229, 245 (1989) (declining
to rely on the statutory preamble to “narrow construction of the Act’s expansive[ly
defined] terms”).
                                          9

state] law.”11 Cf. D.C. Code § 50-2206.01 (17). But we cannot conceive of a

logical reason why the Council would have wanted to define these two groups—

those with a prior DUI offense incurred in the District, and those with prior DUI

offenses incurred outside the District—differently.       In particular, we cannot

conceive of a logical reason why the Council, having indicated its concern with

recidivist conduct, would have wanted to sentence more leniently a person who

had previously committed a DUI offense out of state simply because he was given

a chance in the out-of-state jurisdiction to comply with probation and thereby

avoid a judgment of conviction (a chance that D.C. DUI offenders do not have).

Such an opportunity to avoid an initial DUI conviction does not change the fact

that by committing another DUI, the defendant has re-offended. Even Maryland

acknowledges this fact; an individual who receives probation before judgment in

that jurisdiction for a DUI offense is not eligible to receive probation before

judgment for ten years thereafter because of the prior offense, notwithstanding the

fact that the prior offense never resulted in a DUI conviction.12 See supra note 7.


      11
           The legislative history contains no explanation for or acknowledgement
of this language disparity. See D.C. Council, Comm. on the Judiciary, Report on
Bill 19-777 at 24, 36, 118 (July 2, 2012).
      12
          Under an earlier version of the Maryland statute, an individual who
received probation before judgment for a DUI offense was ineligible to receive
probation before judgment for five years thereafter. The Maryland Court of
Appeals confronted this limitation in Shilling v. State, 577 A.2d 83 (Md. 1990),
                                                                   (continued…)
                                         10

      When interpreting statutes, we construe them “in a manner which assumes

that [the legislature] acted logically and rationally,” Berkley v. United States, 370
A.2d 1331, 1332 (D.C. 1977) (per curiam), and “avoid interpretations of statutes

which lead to implausible results,” Abdulshakur v. District of Columbia, 589 A.2d
1258, 1266 (D.C. 1991). Accordingly, we read “prior offense” to have the same

meaning with respect to those offenses committed in the District as those

committed out of state, which is to say that we read “disposition in another

jurisdiction” to mean a “disposition” by means of a “guilty plea or verdict,” within

the temporal limits of D.C. Code § 50-2206.01 (17).



      Having thus discerned the meaning of “prior offense,” we conclude that Mr.

Eaglin properly received an enhanced sentence for his DUI conviction in the

District. The record establishes, and Mr. Eaglin acknowledges in his brief, that he

pled guilty so as to get probation before judgment in Maryland in 2007.13 The fact


(…continued)
and explained that “it is our view that the legislature intended to deny a subsequent
offender who abuses alcohol and operates a motor vehicle any kind of grace where
he is found to have violated the provisions of § 21-902 a second time within a five
year period.” Id. at 85-86.
      13
          Appellant’s Brief at 10 (“In 2007, appellant pleaded guilty to driving
under the influence . . . .”); see also id. at 7 (acknowledging Mr. Eaglin’s guilty
plea in Maryland). To be eligible to receive probation before judgment, Mr.
Eaglin was statutorily required either to plead guilty or nolo contendere, or to
receive a verdict of guilty. See supra note 7.
                                          11

that he served his probationary term without incident and ultimately did not receive

a DUI conviction in Maryland is immaterial. He did plead guilty to a DUI in

Maryland, and he never obtained an order vacating his guilty plea.14



      Mr. Eaglin suggests in his brief that such an order would have been

unnecessary, because in Maryland “a guilty plea which is immediately qualified as

a probation before judgment is no longer a guilty plea. . . . As a practical matter

once the limited conditions of probation are satisfactorily completed by the

accused, the guilty plea no longer exists. It is erased as if it never existed.” But he

provides no authority for this assertion, and we see none. Although Maryland

Code § 6-220 makes clear that an individual who receives probation before

judgment and successfully completes that probation does not have a conviction,

nowhere does the statute indicate that the discharge expunges a guilty plea and its

attendant admission of guilt.15 Md. Code § 6-220.


      14
          Had Mr. Eaglin received such an order, he would not qualify as a prior
offender under this court’s interpretation of D.C. Code § 50-2206.13.
      15
          For this reason, Mr. Eaglin’s argument that imposition of an enhanced
sentence based on his Maryland DUI would violate the Full Faith and Credit
Clause, an argument he makes for the first time on appeal, fails our test for plain
error. See Thomas v. United States, 914 A.2d 1, 8 (D.C. 2006) (explaining that to
prevail on an unpreserved claim on appeal, an appellant must show (1) “error,” (2)
that is “plain,” and (3) that affected appellant’s “substantial rights,” and (4) that
“seriously affects the fairness, integrity, or public reputation of judicial
                                                                       (continued…)
                                           12

      In sum, Mr. Eaglin’s plea of guilty in Maryland to a DUI rendered him a

prior offender under D.C. Code § 50-2206.13; the fact that he was never convicted

in Maryland of a DUI is immaterial. Thus, he was properly sentenced as a prior

offender and we affirm the sentence imposed by the Superior Court.



                                                       So ordered.




(…continued)
proceedings.”). Mr. Eaglin argues that because he has no conviction under
Maryland law, he cannot have a prior conviction under the D.C. DUI enhancement
statute. But as we have explained, the application of the D.C. DUI enhancement
statute turns not on whether Mr. Eaglin has a prior conviction, but on whether he
has a prior guilty plea in Maryland. And Mr. Eaglin has cited nothing to us to
indicate his guilty plea was invalidated or that Maryland would not give any effect
to his guilty plea. See Sun Oil Co. v. Wortman, 486 U.S. 717, 730-31 (1988) (“To
constitute a violation of the Full Faith and Credit Clause . . . , it is not enough that a
state court misconstrue the law of another State. Rather, our cases make plain that
the misconstruction must contradict law of the other State that is clearly
established and that has been brought to the court’s attention.”).